         Case 1:18-cv-08100-PAC Document 17 Filed 11/01/18 Page 1 of 4

              PIERCE BAINBRIDGE BECK PRICE & HECHT LLP
                                              November 1, 2018
VIA ECF and Hand Delivery
Hon. Paul A. Crotty, United States District Judge
United States District Court
Southern District of New York
500 Pearl Street, Chambers 1350
New York, NY 10007

       Re:     Robert C. Adler v. Payward, Inc. d/b/a Kraken, 1:18-CV-08100-PAC

Dear Judge Crotty:

       I represent Defendant Payward, Inc. (“Payward”) in the above-captioned matter. I write to

request a pre-motion conference regarding Defendant’s motion to dismiss plaintiff’s complaint

pursuant to Fed. R. Civ. P. 12(b)(6) for the reasons set forth below.

I. Plaintiff Fails to Allege that a Contract Existed or Was Breached
   Plaintiff Robert C. Adler, a former at-will employee of Payward, alleges that he and Payward

had a binding “Employment Contract” under which he was entitled to a 3.5% commission or bonus

and Payward breached that contract by not paying him a commission. Compl. ¶¶ 29, 63-64. This

claim should be dismissed because “the parties contemplate[d] further negotiations and the

execution of a formal instrument” and “a preliminary agreement does not create a binding

contract.” Miller v. Tawil, 165 F. Supp. 2d 487, 491 (S.D.N.Y. 2001). The letter plaintiff relies

upon refers only to a past discussion about the 3.5% figure and specifically states:

   the Company expects to supplement this letter, after you become an employee and after
   further discussion with you, with additional terms to be mutually agreed to, concerning
   the bonus calculation and targets, . . .

Compl., Ex. A. These open, material terms governing payment and calculation of any such bonus

compensation were explicitly reserved for future negotiation, agreement, and memorialization and

therefore constitute an unenforceable agreement to agree. Miller, 165 F. Supp. 2d at 492 (letters

offering and confirming employment but leaving open terms like bonuses and benefits do not

constitute binding contracts); Total Telcom Grp. Corp. v. Kendal on Hudson, 68 N.Y.S.3d 491,
                                                                                       Page 1 of 4

             20 West 23rd Street | New York, New York 10010 | piercebainbridge.com
           Case 1:18-cv-08100-PAC Document 17 Filed 11/01/18 Page 2 of 4

                PIERCE BAINBRIDGE BECK PRICE & HECHT LLP
493 (2d Dep’t App. Div. 2018) (absence of terms regarding price or fees precluded formation of

enforceable agreement).          Accordingly, plaintiff has failed to adequately allege a breach of

contract.1 Miller, 165 F. Supp. 2d at 492; Telcom Grp. Corp., 68 N.Y.S.3d at 493; see also

Giugliano v. FS2 Capital Partners, LLC, No. 14-CV-7240 ADS GRB, 2015 WL 5124796, at *11

(E.D.N.Y. Sept. 1, 2015) (dismissing breach of contract claim when plaintiff failed “to allege any

supporting details . . . including what commissions he claims to have earned and when he earned

them; which provision . . . governs the proper method of calculating his commissions; and how

[defendant] allegedly failed to properly calculate his commissions, if they were calculated at all”).

         Plaintiff also alleges he is entitled to a referral bonus, Compl. ¶¶ 58-61, but he fails to allege

the policy is part of his employment agreement (or a separate contract) and therefore fails to allege

any breach. See James v. Countrywide Fin. Corp., 849 F. Supp. 2d 296, 322 (E.D.N.Y. 2012)

(dismissing claim for failure to plead existence of contract when the contract and terms were not

identified). Regardless, plaintiff was not eligible for this bonus. The policy provides Payward

team members with a portion of the referral bonus only after the referral’s employment for 90

days, and plaintiff’s employment ended before this time period.

II. Plaintiff Was Not Owed A Duty of Good Faith and Fair Dealing and the Claim Is Duplicative
         Plaintiff’s good faith and fair dealing claim must be dismissed. At-will employees are not

owed a duty of good faith and fair dealing. Boritz v. Fin. Info. Servs. Agency, No. 94 CIV. 5059

(JSM), 1995 WL 464955, at *4 (S.D.N.Y. Aug. 4, 1995). Furthermore, this claim is duplicative

of his breach of contract claims against Payward. See Campeggi v. Arche Inc., No. 15 CIV. 1097

(PGG), 2016 WL 4939539, at *7 (S.D.N.Y. Sept. 14, 2016).


1
 To the extent plaintiff alleges a breach of contract claim based on wrongful termination, Compl. ¶ 65, that claim
must be dismissed because plaintiff was an at-will employee. See Marino v. Oakwood Care Ctr., 774 N.Y.S.2d 562,
563 (2d Dep’t App. Div. 2004) (“[A]bsent an agreement establishing a fixed duration, an employment relationship is
presumed to be a hiring at will, terminable at any time by either party.”); Gencarelli v. Cablevision Sys. Corp., 2012
WL 1031441, at *3 (E.D.N.Y. Mar. 27, 2012) (dismissing at-will employee’s breach of contract claim).
                                                                                                        Page 2 of 4

               20 West 23rd Street | New York, New York 10010 | piercebainbridge.com
          Case 1:18-cv-08100-PAC Document 17 Filed 11/01/18 Page 3 of 4

              PIERCE BAINBRIDGE BECK PRICE & HECHT LLP
III. New York Labor Law 191-C’s Requirements Do Not Apply to Plaintiff or Defendant
        Plaintiff’s claim under N.Y. Lab. Law § 191-c for commissions fails as a matter of law

because the statute only covers payments of sales commissions between a “principal” and “sales

representative” and neither party fits either statutory definition. See DeLuca v. AccessIT Grp.,

Inc., 695 F. Supp. 2d 54, 61 (S.D.N.Y. 2010). Sales representatives are independent contractors,

not employees. Id. (citing cases). Plaintiff received a salary and health benefits and was clearly

an employee, Compl. Ex. A (“As an employee . . . .”), not an independent contractor, and therefore

is not covered by this statute. Deutschman v. First Mfg. Co., 775 N.Y.S.2d 855, 856 (2004).

Similarly, a principal must “[m]anufacture[], produce[], import[], or distribute[] a product for

wholesale,” N.Y. Lab. Law § 191-a(c), and there is no allegation Payward does any of these

required activities. Szafran v. Sandata Techs., Inc., 452 F. App’x 41, 44 (2d Cir. 2011).

IV. Plaintiff’s Labor Law Claim Fails Just as his Breach of Contract Claim Fails
        Plaintiff claims he is entitled to commissions under N.Y. Lab. Law § 191(1)(c). Compl.

¶¶ 80-86. But this claim fails as a matter of law for the same reasons his breach of contract claim

fails. Plaintiff’s “[f]ailure to establish a contractual right to wages necessarily precludes a statutory

claim under New York’s labor law.” Apple Mortg. Corp. v. Barenblatt, 162 F. Supp. 3d 270, 289

(S.D.N.Y. 2016); Derven v. PH Consulting, Inc., 427 F. Supp. 2d 360, 369 (S.D.N.Y. 2006)

(“191(1)(c) does not create an independent cause of action apart from breach of contract.”).

V. The Wage Theft Prevention Act Does Not Apply to Commissions
        Plaintiff’s claim under the Wage Theft Prevention Act fails as a matter of law because the

statute does not cover incentive-based commissions. Kasoff v. KVL Audio Visual Servs., Inc.,

930 N.Y.S.2d 5, 6 (1st Dep’t App. Div. 2011).

        For these reasons, Plaintiff’s Complaint should be dismissed pursuant to Fed. R. Civ. P.

12(b)(6), and we respectfully request a pre-motion conference with the Court.

                                                                                            Page 3 of 4

              20 West 23rd Street | New York, New York 10010 | piercebainbridge.com
         Case 1:18-cv-08100-PAC Document 17 Filed 11/01/18 Page 4 of 4

             PIERCE BAINBRIDGE BECK PRICE & HECHT LLP

                                          Respectfully submitted,



                                          ___________________________________

                                          Christopher N. LaVigne
                                          Adam C. Ludemann
                                          Pierce Bainbridge Beck Price & Hecht LLP
                                          20 West 23rd Street, Fifth Floor
                                          New York, NY 10010
                                          (212) 484-9866 x 105
                                          clavigne@piercebainbridge.com
                                          aludemann@piercebainbridge.com

                                          Attorneys for Payward, Inc. d/b/a Kraken

cc: All counsel of record (via ECF)




                                                                                    Page 4 of 4

            20 West 23rd Street | New York, New York 10010 | piercebainbridge.com
